DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4, 5, 6, 9, 10, 14, 15, 16, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
US-20150010112 [0033]: beam-formed
US-20180091272 [0053]: UE-RS is related to DMRS
US-10524150, claim 10: reference signals corresponding to each of the beams

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Independent Claims
Claim(s) 1, 11, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG RAN WG1 Meeting #89, Hangzhou, PR China, 15th-19th May 2017, NTT DOCOMO, “Discussion on NR RRM measurement based on CSI-RS for L3 mobility,” R1-1708445 in view of Liu (US-20170339675), Jwa (US-20120182895). 
As to claim 1, 11, 20: NTT Docomo teaches a method, comprising: receiving, by user equipment, P1 first reference signals sent by a network device on a first reference signal resource and P2 second reference signals sent by the network device on a second reference signal resource, wherein P1>1 and P2>1 (p.4, section 2, Case 1: multiple CSI-RS on different beams are transmitted within a resource block by using different CSI-RS resources to the UE from the gNB), … performing, by the user equipment, channel quality measurement on the P1 first reference signals and the P2 second reference signals (p.4, section 2, Case 1: “UE tries to measure all possible CSI-RS resources / ports within the configured CSI-RS resource set”) … ; and reporting, by the user equipment to the network device, M reference signal resource indexes (CSI-RS configuration index), channel quality information corresponding to the M reference signal resource indexes (best RRM measurement results) corresponding to the M shaped beams (wherein examiner takes official notice that the beams corresponding to reference signals in the prior art, see US-10524150, claim 10: reference signals corresponding to each of the beams), and reference signal types or reference signal resource set indexes corresponding to the M reference signal resource indexes, wherein M>1 (p.5-6, section 2: time / frequency unit index, cell ID).
NTT may not explicitly teach wherein the P1 first reference signals include a user-specific reference signal … to select M shaped beams based at least on the user-specific reference signal.  However, Liu teaches wherein the P1 first reference signals include a user-specific reference signal … to select M shaped beams based at least on the user-specific reference signal (abstract, [0005, 24]: UE-specific reference signal measured in order to select beam based on quality; note: DMRS are UE specific).
Thus, it would have been obvious to one of ordinary skill in the art to implement UE specific reference signals, taught by Liu, into the signal measurement, taught by NTT, in order to implement a well-known feature of a pre-defined protocol and to select the best beam. In addition it would have been obvious to combine Liu and NTT in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
NTT may not explicitly teach and the P2 second reference signals include a cell-specific reference signal; … and the cell reference signal.  However, Jwa teaches and the P2 second reference signals include a cell-specific reference signal; … and the cell reference signal ([0032, 100]: select beam based upon measurement of cell-specific reference signal; note: CSI-RS are cell-specific).
Thus, it would have been obvious to one of ordinary skill in the art to implement cell-specific reference signals, taught by Jwa, into the signal measurement, taught by NTT, in order to implement a well-known feature of a pre-defined protocol and to select the beast beam. In addition it would have been obvious to combine Jwa and NTT in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo, Liu (US-20170339675), Jwa (US-20120182895) in view of Hu (US-20140211656).
As to claim 2, 12: NTT Docomo teaches the method of claim 1, 11, wherein the reporting, by the user equipment to the network device, M reference signal resource indexes, channel quality information corresponding to the M reference signal resource indexes, and reference signal types or reference signal resource set indexes corresponding to the M reference signal resource indexes comprises: when, selecting, by the user equipment, M first reference signals from the P1 first reference signals, and reporting the M first reference signal resource indexes, channel quality information corresponding to the M first reference signal resource indexes, and reference signal types or reference signal resource set indexes of the M first reference signals (p.4, section 2, Case 1: best N RRM measurement results); or when a difference between channel quality corresponding to the second reference signal and channel quality corresponding to the first reference signal is greater than or equal to a second threshold, selecting, by the user equipment, M second reference signals from the P2 second reference signals, and reporting the M second reference signal resource indexes, channel quality information corresponding to the M second reference signal resource indexes, and reference signal types or reference signal resource Set indexes of the M second reference signals.
NTT Docomo may not explicitly teach a difference between channel quality corresponding to the first reference signal and channel quality corresponding to the second reference signal is greater than or equal to a first threshold.  However, Hu teaches a difference between channel quality corresponding to the first reference signal and channel quality corresponding to the second reference signal is greater than or equal to a first threshold ([0014, 16, 52]: determined if difference between first and second reference signal power values is greater than threshold) (see also 10979945, claim 11; 20140349656 [0042]).
Thus, it would have been obvious to one of ordinary skill in the art to implement comparing a difference between reference signals to a threshold, taught by Hu, into the communication system, taught by NTT Docomo, in order to implement a well-known feature of a pre-defined protocol and to make a determination regarding the reference signal quality difference. In addition it would have been obvious to combine NTT Docomo and Hu in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo, Liu (US-20170339675), Jwa (US-20120182895) in view of Kang (US-20130223548). 
As to claim 3: NTT Docomo teaches the method of claim 1.
NTT Docomo may not explicitly teach further comprising: reporting, by the user equipment to the network device, a reference signal type or a reference signal resource set index based on which power control of the user equipment is performed.  However, Kang teaches further comprising: reporting, by the user equipment to the network device, a reference signal type or a reference signal resource set index based on which power control of the user equipment is performed ([0122]: UE feeds back power control field, node index, reference signal index).
Thus, it would have been obvious to one of ordinary skill in the art to implement UE feedback, taught by Kang, into the LTE communications system, taught by Kang, in order to implement a well-known feature of a pre-defined protocol and to apprise the BS as to channel conditions for communication. In addition it would have been obvious to combine Kang and NTT Docomo in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo, Liu (US-20170339675), Jwa (US-20120182895), Hu (US-20140211656) in view of Kang (US-20130223548).
As to claim 13: NTT Docomo teaches the method of claim 12.
NTT may not explicitly teach further comprising: receiving, by the network device, a reference signal type or a reference signal resource set index that is reported by the user equipment and on which a power control parameter of the user equipment is based.  However, Kang teaches further comprising: receiving, by the network device, a reference signal type or a reference signal resource set index that is reported by the user equipment and on which a power control parameter of the user equipment is based ([0122]: UE feeds back power control field, node index, reference signal index).
Thus, it would have been obvious to one of ordinary skill in the art to implement UE feedback, taught by Kang, into the LTE communications system, taught by Kang, in order to implement a well-known feature of a pre-defined protocol and to apprise the BS as to channel conditions for communication. In addition it would have been obvious to combine Kang and NTT Docomo in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo, Liu (US-20170339675), Jwa (US-20120182895) in view of Chatterjee (US-20130195025).
As to claim 7, 17: NTT Docomo teaches the method of claim 1, 11.
NTT Docomo may not explicitly teach further comprising: receiving, by the user equipment, a fourth notification message sent by the network device, wherein the fourth notification message indicates the reference signal type or the reference signal resource set index based on which power control of the user equipment is performed.  However, Chatterjee teaches further comprising: receiving, by the user equipment, a fourth notification message sent by the network device, wherein the fourth notification message indicates the reference signal type or the reference signal resource set index based on which power control of the user equipment is performed ([0047]: power control parameters corresponding to CSI-RS resource indices signaled by eNB) (see also 20130039199 [0009]).
Thus, it would have been obvious to one of ordinary skill in the art to implement power control parameters associated with CSI-RS indices, taught by Chatterjee, into the communications system, taught by NTT Docomo, in order to implement a well-known feature of a pre-defined protocol and to adjust power for transmissions. In addition it would have been obvious to combine NTT Docomo and Chatterjee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo, Liu (US-20170339675), Jwa (US-20120182895) in view of Kim (US-20160135194).
As to claim 8, 18: NTT Docomo teaches the method of claim 1, 11.
NTT Docomo may not explicitly teach further comprising: receiving, by the user equipment, indication information sent by the network device, wherein the indication information indicates a reference signal type or a reference signal resource set index corresponding to a quasi-co-location QCL assumption indication configured by the network device. However, Kim teaches further comprising: receiving, by the user equipment, indication information sent by the network device, wherein the indication information indicates a reference signal type or a reference signal resource set index corresponding to a quasi-co-location QCL assumption indication configured by the network device ([0136, 137]: QCL assumption signaled to UE along with CSI-RS configuration).
Thus, it would have been obvious to one of ordinary skill in the art to implement QCL assumption indication, taught by Kim, into the communication system, taught by NTT Docomo, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine NTT Docomo and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/Primary Examiner, Art Unit 2466